Citation Nr: 1717582	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-29 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to January 7, 2011 for the grant of service connection for right knee tendonitis and degenerative changes.

2.  Entitlement to an increased disability rating (or evaluation) for right knee scar, status post ganglion cyst excision, in excess of 0 percent for the period from April 24, 2009 to January 7, 2011, and in excess of 10 percent from January 7, 2011.

3.  Entitlement to an initial disability rating (or evaluation) for right knee tendonitis and degenerative changes, in excess of 10 percent for the periods from January 7, 2011 to June 20, 2014, and from September 1, 2014.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to the service-connected right knee disabilities. 




REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) 


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1980 to June 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009, April 2010, November 2013, August 2016, and September 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A claim for an increased disability rating for the service-connected right knee scar was received in February 2009.  August 2009 and April 2010 rating decisions denied an increased disability rating in excess of 0 percent for the right knee scar. 

A claim for service connection for PTSD was received in May 2013.  The November 2013 rating decision denied service connection for PTSD.  The August 2016 rating decision (1) granted a 10 percent increased disability rating for the right knee scar effective January 7, 2011 (the date of a VA treatment record noting pain and tenderness over the scar tissue of the lateral knee), creating "staged" increased disability ratings, (2) granted service connection for right knee (erroneously referred to in the rating decision as left knee) tendonitis and degenerative changes, as a residual of an in-service knee cyst removal, and assigned a 10 percent initial disability rating effective January 7, 2011 (the date a VA treatment record reflected an additional compensable disability related to the in-service right knee cyst removal), (3) granted a temporary 100 percent rating (for convalescence following right knee surgery) effective June 20, 2014 to September 1, 2014, and (4) continued the 10 percent disability rating for the right knee disability from September 1, 2014.  The September 2016 rating decision corrected the erroneous reference to the left knee in the August 2016 rating decision and clarified that service connection had been established for the right knee disability.

In a September 2016 notice of disagreement, the Veteran disagreed with the disability ratings and effective dates assigned for the right knee scar and right knee tendonitis and degenerative changes.  With respect to the service-connected right knee scar, even though the disagreement was stated in terms of "earlier effective date," it appears clear from this and other statements that the Veteran contends that he is entitled to an increased disability rating back to the date (or within the one year period prior) of the increased rating claim (February 24, 2009) - i.e., is continuing to disagree with both "stages" of the increased ratings assigned.  The Veteran is not disagreeing with the initial grant of service connection for a right knee scar, see January 1998 rating decision, which was not appealed and became final, but rather continuing to express disagreement with both stages of the increased rating period.  As such, the issue on appeal is appropriately characterized as entitlement to increased disability ratings for right knee scar in excess of 0 percent for the early stage of the rating period from February 24, 2009 to January 7, 2011, and excess of 10 percent from January 7, 2011.

With respect to the service-connected right knee tendonitis and degenerative changes, this disability was granted as a residual of the in-service right knee cyst removal (from which the service-connected right knee scar also stems) and is part and parcel of the claim for an increased disability rating for a right knee scar that was received by VA in February 2009.  Service connection was granted effective January 7, 2011 and the Veteran filed a timely notice of disagreement with respect to the effective date assigned - the reasonable inference of which is the contention that the grant of service connection should have been made effective February 24, 2009 (the date the increased rating claim from which this grant of service connection stems was received by VA).  As such, the issue of an earlier effective date for the grant of service connection for right knee tendonitis and degenerative changes has been added to the issues on the title page.       

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Veteran initially filed a claim for service connection for PTSD that was received by VA in May 2013.  The evidence of record, including a January 2017 private psychiatric evaluation report, reflects additional psychiatric diagnoses that may be related to active service.  Further, at the October 2016 Board hearing, the Veteran indicated that his psychiatric issues were related to the pain associated with the right knee disabilities.  The claim on appeal has been recharacterized to conform to Clemons and to encompass the additional theory of secondary service connection.

In October 2016, the Veteran testified at a Board videoconference hearing from Roanoke, Virginia, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Earlier Effective Date for Service Connection for Right Knee Disability

The August 2016 rating decision, in pertinent part, granted service connection for right knee tendonitis and degenerative changes, as a residual of the in-service knee cyst removal, and assigned a 10 percent initial disability rating effective January 7, 2011.  In September 2016, the Veteran filed a timely notice of disagreement with the effective date assigned for the grant of service connection. 

In cases in which a form is provided by the AOJ for purposes of initiating an appeal, a completed and timely submitted copy of that form identifying the determinations with which the claimant disagrees constitutes a notice of disagreement.  38 C.F.R. § 20.201(a) (2016).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2016).    

The September 2016 notice of disagreement was properly filed with the AOJ on the format required by VA regulations.  See 38 C.F.R. § 20.201(a)(1).  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of an effective date prior to January 7, 2011 for the grant of service connection for right knee tendonitis and degenerative changes for further procedural action.        

SSA Records 

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  VA treatment records note that the Veteran applied for Social Security Administration (SSA) disability benefits based on PTSD and the right knee disability.  A March 2017 VA treatment record notes that the Veteran was receiving SSA disability benefits.  The medical records supporting the award of SSA disability benefits have not been associated with the claims file.  There is a possibility that the SSA records are relevant to the issues on appeal.  Accordingly, a remand is necessary to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to a veteran's claim); 38 C.F.R. § 3.159(c)(2).  

Ratings for Right Knee Scar and Right Knee Tendonitis and Degenerative Changes

At the October 2016 Board hearing, the Veteran contended that the right knee disabilities had significantly worsened over the previous couple of years with increased swelling, giving way, and stiffness.  The most recent VA examination evaluating the right knee scar is dated in January 2010.  Review of the evidence of record does not reflect that the Veteran has undergone a VA examination during the appeal period with respect to the right knee tendonitis and degenerative changes, but rather the disability ratings assigned were based on findings reflected in the VA and private treatment records of record.  

Since the January 2010 VA scar examination, the Veteran has undergone right knee surgery (for the service-connected right knee tendonitis and degenerative changes), which could have resulted in additional or worsening scarring.  See December 2014 VA treatment record (noting right knee arthroscopic and lateral scars).  While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, see Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) and VAOPGCPREC 11-95, in the context of a specific assertion of worsening or evidence suggesting a worsening since the last examination, an examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  The Veteran has made specific statements with regard to the worsening of the service-connected right knee disability and scar.  As such, the Board finds that further examination is required so the decision is based on a record that contains a current examination.   

Further, the Veteran has consistently reported throughout the course of this appeal and to healthcare professionals that the right knee frequently gives way causing him to fall.  See e.g., October 2016 Board hearing transcript.  This is also documented in the private and VA treatment records associated with the claims file.  See e.g., January 2011 VA treatment record, March 2016 private treatment record.  However, joint stability tests performed during the appeal period were normal with no instability associated with the knee joint noted.

The Veteran and representative contends that the symptoms of giving way are equivalent to lateral instability, the inference of which is the contention that a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016) (knee, other impairment of, recurrent subluxation or lateral instability) may be warranted.  See October 2016 Board hearing transcript.  The Board finds that it is not clear from the evidence of record whether the symptoms of "giving way" more closely resemble weakness (a symptom considered when assessing arthritis) in the knee or whether such symptom more closely approximate instability or subluxation.  See Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007) (defining instability as a "lack of steadiness or stability" and functional instability as the "inability of a joint to maintain support during use").  As such, the Board is remanding for further VA examination.         

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that the claimed psychiatric disorders are related to active service, specifically, being beat up and bullied during basic training by instructors, commanders, and fellow service members.  See July 2013 written statement, October 2016 Board hearing transcript at 7-8, 17-20.  The Veteran also contends that the psychiatric disorders are related to the in-service right knee cyst removal surgery because prior to that surgery he was healthy and strong and following it he could not do many he could do prior due to knee pain.  See October 2016 Board hearing transcript at 9-12.  

(The Veteran also contends that he developed PTSD due to deployment in 21 countries, including Beirut, Lebanon.  See July 2014 written statement.  The unit that the Veteran indicated he was attached to was not in Lebanon until 1982 - over a year after the Veteran was assigned to it.  See U.S. Marines in Lebanon 1982 - 1984; see also November 2013 PTSD stressor memorandum.) 

There is conflicting evidence in the record as to the nature of the Veteran's current psychiatric disorders and whether they are attributable to active service, to include whether the Veteran has psychosis (which is considered a "chronic disease" under 38 C.F.R. § 3.309(a) (2016)).  

In a January 2017 private psychiatric evaluation report, Dr. Q.A.S. diagnosed the Veteran with intermittent explosive disorder, psychotic disorder, not otherwise specified (NOS), PTSD by history, alcohol use disorder, and cocaine use disorder in remission.  Dr. Q.A.S. opined that the Veteran is "100% psychiatrically disabled" with extreme deficits and limitations in his ability to engage interpersonally and socially, even at the most trivial or fleeing of levels as well as gross impairment of self-control and thought processes with recurrent, severe, and command-nature hallucinations.  Dr. Q.A.S. noted that the Veteran's behavior is grossly inappropriate with "almost no ability to meaningfully engage with providers or support persons for any length of time, even on a superficial level."  

Dr. Q.A.S. opined that, based on all the evidence, the Veteran's difficulties with impulsivity, rage, and self-medication through substance abuse, began almost immediately after leaving the military, as evidenced by both the legal record, substance abuse record, and the Veteran's own statements.  Dr. Q.A.S. noted no evidence of the Veteran having such difficulties prior to enlistment in active service.  Dr. Q.A.S. opined that it is at least as likely as not that the Veteran's psychiatric disorders are a result of service due to the chronicity and history of symptoms.  Dr. Q.A.S. further noted that the Veteran has a history of PTSD per records and, while he did not endorse symptoms at the January 2017 evaluation, "it is likely that his lack of insight due to his psychosis precludes [the Veteran] from being able to adequately discuss his internal states."    

The January 2017 private psychiatric evaluation report, including the level of psychiatric impairment noted and the diagnoses rendered by Dr. Q.A.S., appears highly incongruent with the other evidence of record, including VA psychiatric treatment records dated throughout the appeal period as well as VA treatment records close in time to the January 2017 evaluation.  The Veteran has received psychiatric treatment from VA from at least 2007 (when he received intensive day treatment for alcohol and drug abuse); however, at no time has a diagnosis of psychosis been rendered.  Rather, the diagnoses consistently rendered throughout the appeal period are PTSD, alcohol use disorder, and cocaine use disorder.  See e.g., March 2007, January 2009, November 2014, January 2016, March 2017 VA treatment records  

A January 2015 VA treatment records notes an additional diagnosis of other specified disruptive, impulse-control, and conduct disorder.  Diagnoses of personality disorder, NOS with antisocial traits have also been rendered during the appeal period.  See e.g., July and November 2014 VA treatment records.  April 2013 VA treatment records associated with a five day in-patient hospitalization note diagnoses of mood disorder, polysubstance dependence in full sustained remission, and PTSD.

Next, while not directly pertinent to the issue of service connection, the psychiatric symptomatology noted in the January 2017 private psychiatric evaluation report appears markedly out of line with other contemporaneous records so as to call into question the accuracy of the psychiatric symptoms and presentation upon which 
Dr. Q.A.S. based his opinions.  In contrast to Dr. Q.A.S.' assessment that the Veteran has "almost no ability to meaningfully engage with providers or support persons for any length of time, even on a superficial level," the Veteran has been receiving psychiatric treatment from at least 2007 and has remained engaged with psychiatric providers and social workers throughout this process.

Additionally, in contrast to the January 2017 private psychiatric evaluation report, a March 2017 VA psychiatric treatment record (dated within two months of the private evaluation) notes that the Veteran was in a good mood, upbeat, and had no problems isolating from others.  Upon psychiatric examination, the Veteran's appearance and attitude were calm, thought processes were relevant, linear, logical, and goal oriented, mood was euthymic, and affect was congruent with full range.  No paranoid thoughts, overt delusions, hallucinations or illusions, obsessions, or homicidal or suicidal ideation were noted.  This, and other treatment records dated close in time to the January 2017 evaluation, appears markedly different from symptoms noted at the January 2017 private psychiatric evaluation that were so severe as to warrant a recommendation for long-term psychiatric commitment.  

Further, in opining that the Veteran's psychiatric disorders began during service and have continued since service separation, Dr. Q.A.S. does not address May 1985 and April 1987 reserves physicals that note that the Veteran was psychiatrically clinically normal as well as his denials of depression or excessive worry on associated reports of medical history. 

Finally, the Veteran has alternatively contended that the claimed acquired psychiatric disorders are related to the service-connected right knee disabilities.  See October 2016 Board hearing transcript.  No VA or private medical opinion report is of record with an etiology opinion specifically addressing the questions of whether the any currently diagnosed acquired psychiatric disorders were caused or aggravated by the service-connected right knee disabilities. 

Based on the above, the Board finds that a VA examination is warranted as their remands some question as to the nature and etiology of the claimed psychiatric disorders, to include whether the Veteran has a current diagnosis of psychosis, whether any acquired psychiatric disorders were incurred in or caused by active service, and whether any acquired psychiatric disorders were caused or aggravated by the service-connected right knee disabilities.  38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issue of an effective date prior to January 7, 2011 for the grant of service connection for right knee tendonitis and degenerative changes.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  Obtain from the SSA a copy of any decision(s) with regard to any claim for disability benefits, as well as copies of all medical records underlying that determination.  All records/responses received should be associated with the claims file.

3.  Schedule a VA examination(s) to assist in determining the current severity of the service-connected right knee tendonitis and degenerative changes and right knee scar, status post ganglion cyst excision.  The VA examiner should review the claims folder.  All indicated tests and studies should be conducted.  

The VA examiner should evaluate any additional scarring associated with the June 2014 right knee surgery.    

The VA examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right knee joint in question and the paired left knee joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should offer the following opinions with supporting rationale:

1)  Are the documented symptoms of giving way associated with the right knee disabilities analogous to, or do these symptoms more closely approximate, lateral instability or recurrent subluxation?   

2)  With respect to the right knee disability, is there any additional functional loss attributable to pain, weakness, fatigue, or incoordination associated with the disability, to include any loss of range of motion due to pain or during flare-ups?  The examiner should express the additional functional limitation in terms of the degree of additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

If any of the opinions requested above cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion.  

4.  Schedule a VA examination(s) to assist in determining the etiology of the acquired psychiatric disorders.  The VA examiner should diagnose all psychiatric disorders (other than drug and alcohol dependence or personality disorders).  The VA examiner, based upon a review of all the record (including service treatment records, post-service treatment records, history of the Veteran, and clinical findings), should offer the following opinions with supporting rationale with respect to each diagnosed disability:

1)  Does the Veteran meet the criteria for psychosis currently or at any time during or proximate to the appeal period?  The VA examiner should reconcile the January 2017 private psychiatric evaluation report noting a diagnosis of psychosis with the diagnoses found upon examination and contained within the VA treatment records.  

2)  Does the Veteran meet the criteria for PTSD?  If a diagnosis of PTSD is deemed appropriate, the clinician should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  In so doing, the examiner should determine whether the claimed stressor(s) has been verified or is related to the Veteran's fear of hostile military or terrorist activity.

3)  Is it at least as likely as not (50 percent or greater probability) that each current acquired psychiatric disorder was incurred in or caused by active service?  

4)  Is it at least as likely as not (50 percent or greater probability) that each current acquired psychiatric disorder was caused by the service-connected right knee disabilities?

5)  Is it at least as likely as not (50 percent or greater probability) that each current acquired psychiatric disorder was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected right knee disabilities?

In rendering the requested opinions, the VA examiner should note and discuss the (1) January 2017 private psychiatric evaluation report, (2) May 1985 and April 1987 reserves physicals noting that the Veteran was psychiatrically clinically normal and his denials of depression or excessive worry on associated reports of medical history, and (3) the Veteran's lay statements.

If any of the opinions requested above cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion.   

5.  Then readjudicate the issues on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


